Exhibit 10.1


Source Financial, Inc.
Level6/97 Pacific Highway
North Sydney NSW 2060
Australia


February 10, 2014
 
Mr. Marco Garibaldi
Mr. Edward DeFeudis
WikiTechnologies, Inc.
50 Old Kings Highway N
Suite 204
Darien, CT 06820


Dear Marco and Ted:
 
This is to confirm our agreement to unwind that portion of the Share Exchange
Agreement dated as of May 30, 2013 by and among Source Financial, Inc.
(“Source”), Moneytech Limited and its shareholders and you (the “Exchange
Agreement”), relating to the ownership and operation of WikiTechnologies, Inc.
Capitalized terms used herein without definition shall have the respective
meanings assigned to them in the Exchange Agreement.


Source agrees to instruct Eaton & Van Winkle LLP (“EVW”), as escrow agent under
the Escrow Agreement, to deliver to you certificates evidencing all of the
outstanding shares of WikiTechnologies currently held in escrow.  Unless we are
instructed otherwise by you, one-half of the shares of WikiTechnologies will be
registered in each of your names.  You agree to instruct EVW to deliver out of
escrow for cancellation, 2,140,000 of the shares of the common stock of Source
deposited in escrow by you in connection with the transactions contemplated by
the Share Exchange Agreement and to deliver the remaining 100,000 shares to
Robert Pearson.


Each of you will execute and deliver to Source a “lock-up” agreement in the form
annexed hereto as Exhibit E whereby each of you agrees not to sell publicly,
pursuant to Rule 144 or otherwise, any of the shares of common stock of Source
held by you as of the date hereof during the period commencing as of the date
hereof and ending twelve months from the date on which Source closes a public
offering of its securities (the “Source Offering”), provided that if by July 15,
2014, Source has not completed a Source Offering, you will be relieved from the
lock-up from such date until such time as Source requests that the SEC declare
effective a registration statement relating to a Source
Offering.  Notwithstanding the foregoing, (i) during each calendar month
commencing with February 2014 and continuing to the date on which Source closes
a Source Offering (the “Pre-Offering Months”), each of you will be permitted to
sell pursuant to Rule 144 up to 2,500 shares of the Common Stock of Source
currently held by you, (ii) any of such 2,500 shares not sold during a
Pre-Offering Month may be carried forward and sold in another Pre-Offering
Month, (iii) during the first three successive 30 day periods commencing as of
the date of the closing of the Source Offering (each of such 30-day periods and
the following successive 30-day periods being referred to as the “Post-Offering
Months”), each of you will not be permitted to sell any of the shares of Common
Stock of Source currently held by you, (iv) during each of the fourth through
the sixth Post-Offering Months each of you will be permitted to sell pursuant to
Rule 144 up to 2,500 shares of the Common Stock of Source currently held by you,
provided that there shall be no “carry-forward” of unsold shares, (iv) during
the seventh through twelfth Post-Offering Months each of you shall be permitted
to sell pursuant to Rule 144 up to 10,000 shares of the Common Stock of Source
currently held by you, provided that there shall be no “carry-forward” of unsold
shares.  You shall be relieved of all restrictions under the lock-up agreement
on the first anniversary of the closing of the Source Offering.

 
 

--------------------------------------------------------------------------------

 
 
If at any time prior to the expiration of the ninety day period commencing on
the expiration of the twelfth Post-Offering Month (the “Protected Period”),
Source shall effectuate a “reverse-split” of its common stock and there shall be
issued to or otherwise set aside for or made available to Hugh Evans, any of the
directors of Source or any of their respective family members or affiliates, a
number of shares of Source in excess of 5% of the number of shares outstanding
as of the completion of the reverse split (such issuance, the “Make-whole
Issuance”), there shall be issued to each of you the number of shares of the
common stock of Source determined as follows:


X = ((number of shares held by Evans after Make-whole Issuance/number of shares
held by Evans immediately after reverse split) x number of shares held by you
after reverse split) – number of shares held by you after reverse split.


For example, if after the reverse split Evans has 500,000 shares of Common Stock
and one of you has 50 shares of common stock, and 1,000,000 shares of common
stock are issued to Evans, 100 shares will be issued to the one of you that has
50 shares.  Obviously, the other of you will receive the same proportionate
increase in your shares.


If, in your reasonable judgment, a protective issuance is made to someone other
than Evans, at your request the shareholdings of such individual shall be
substituted for the shareholdings of Evans in the above formula.


If your lock-up is suspended July 15, 2014, because Source has not closed the
Source Offering, and 120 days expires before the closing of the Source Offering
subjecting you to a new lock up period, the Protected Period shall expire on
such 120th day.  If you are re-locked on or prior to such 120th day, the
Protected Period shall end 450 days after the closing of the Source Offering.


WikiTechnologies will execute and deliver to Source an agreement in the form of
Exhibit F whereby WikiTechnologies grants to Source a right to acquire its
technologies in the event WikiTechnologies commences a voluntary case or
proceeding under any applicable bankruptcy, insolvency, reorganization or other
similar law or any other case or proceeding whereby it could be adjudicated a
bankrupt or insolvent, or the consents to the entry of a decree or order for
relief in respect of an involuntary case or proceeding under any applicable
bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against it, or
the filing by WikiTechnologies of a petition or answer or consent seeking
reorganization or relief under any such applicable law, or the consent by
WikiTechnologies to the filing of such petition or to the appointment of or the
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of WikiTechnologies or of any substantial
part of its property, or the making by WikiTechnologies of an assignment for the
benefit of creditors, or the taking of action by WikiTechnologies in furtherance
of any such action;
 
 
2

--------------------------------------------------------------------------------

 
 
Source and Hugh Evans (“Evans”) will execute and deliver releases in favor of
each of you and WikiTechnologies in the forms annexed hereto as Exhibits A and
B, respectively.  Each of you and WikiTechnologies will execute and deliver to
Source and Evans releases in favor of Source and Evans in the forms annexed
hereto as Exhibits C-1, C-2 and D. In its release, WikiTechnologies will
indemnify Source against any claim that may be made by Pearson arising out of
the actions of WikiTechnologies.


The designees of Source serving on the Board of Directors of Wiki will deliver
their resignations as directors of Wiki.


A closing (the “Closing”) at which the foregoing deliveries will be made will be
held no later than February 12, 2014.


If the foregoing accurately reflects the agreement among us with respect to
unwinding that portion of the Share Exchange Agreement relating to the ownership
and operation of WikiTechnologies, Inc., please so signify by signing a copy of
this letter in the space below provided for your signature and returning such
signed copy to us, whereupon it shall become a binding agreement.
 

  Source Financial, Inc.            
By:
/s/ Hugh Evans       Hugh Evans       President and Chief Executive Officer    
          /s/ Hugh Evans       Hugh Evans, Individually  

                                                                   
Accepted and agreed to as of the date set forth above.
 

/s/ Marco Garibaldi  
Marco Garibaldi
      /s/ Edward DeFeudis  
Edward DeFeudis
 

 
 
 3

--------------------------------------------------------------------------------